The appeal is from a conviction in the county court of Denton County in which appellant was charged with theft of a pitcher pump and pipe, and assessed a fine of $50.00.
The transcript in this case consists of sixty pages. The attorney's brief contains thirty pages, which is unusually well prepared and a thorough discussion of pertinent questions in the case. There are ten pages in the statement of facts. The value of the property is probably five dollars.
From a study of the statement of facts we are unable to determine how many people possess, parts in this remarkable assembly of pieces of pipe and pitcher pump which has given rise to this prosecution. One thing is definite and certain, however — the allegation of ownership is in Carson Sullivan and he testifies, after full information on the subject, that he is not the owner. Furthermore, there isn't the slightest evidence of theft in all of the State's testimony. This is sufficient to dispose of the case.
If occasion demanded, we would be constrained to sustain practically all of the other complaints which appellant presents, but it is sufficient to reverse the case on the ground that the evidence is insufficient to support a conviction.
The judgment of the trial court is reversed and the cause remanded. *Page 241